DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 16/370,649, Integrated External Connectors, filed on March 29, 2019.
Drawings
The drawings were received on March 25, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,048,999 to Wurl.  Wurl discloses a connector (4) comprising: a pair of arms, a first arm (22) of the pair extending in a first direction, a second arm (21) of the pair extending in a second direction, the pair coupled to a body portion (20), the body portion including a third arm (23), the third arm extending from the body portion, the first arm comprising a deformable section (25), the deformable section extending behind a first exposed surface of the first arm, the second arm terminating in a hook (24), wherein the hook, pair of arms, body portion, and third arm comprise a predetermined material, wherein the material is rigid.
Wurl discloses the claimed invention except for the limitation of the connector being made of a polymeric material and the material is a rigid polymer.
.
Allowable Subject Matter
Claims 1, 2, 5-15, 18-23 and 25 are allowed.
Response to Arguments
In regards to applicant's argument that claim 24 contains the allowable subject matter of claim 16, note, claim 16 was indicated as allowable if rewritten to include all the limitations of the base claim, claim 1 and any intervening claims, claims 8 and 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            June 18, 2021